850 F.2d 689Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Alfred E. McDANIEL;  The People's of The Word;  Plaintiffs-Appellants,v.Detective Mark S. COTTOM, Defendant-Appellee,andCambridge Police Department;  Hugh C. Vinson;  City ofCambridge;  Governor Hughes;  Defendants.
No. 87-2051.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 26, 1988.Decided:  June 22, 1988.

Alfred E. McDaniel, appellant pro se.
Steven Mark Levine (Wilson, Elser, Moskowitz, Edelman & Dicker), for appellees.
Before ERVIN and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Alfred E. McDaniel appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  McDaniel v. Cottom, C/A No. 85-2897 (D.Md. Mar. 26, 1987).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.